This is an action between the owners of lots in the same tract as that involved in Werner v. Graham, ante, p. 174, [183 P. 945]. The dispute is here, as there, as to the reciprocal rights of the present owners of lots in that tract. The material facts are identical. The only differences are (1) that this is an action by certain lot owners against another seeking affirmatively to enforce certain restrictions as to the use of the latter's lot, while in Werner v. Graham the position of the parties was reversed and the plaintiff was seeking to free his lot of the claim of the defendants that they were entitled to enforce such restrictions, and (2) that in the present case the trial court held that the restrictions were not in force as between the present lot owners, while in Werner v.Graham the trial court held that they were. Our conclusion inWerner v. Graham accords with the result reached by the lower court in this action and necessitates an affirmance of the judgment.
Judgment affirmed.
Shaw, J., and Lawlor, J., concurred. *Page 784